Affirmed as Modified; Opinion Filed June 6, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01072-CR
                                     No. 05-15-01073-CR
                                     No. 05-15-01074-CR
                                     No. 05-15-01075-CR

                           ROBERT LEE MCDANIEL, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F15-30239-U, F15-32920-U, F15-32922-U, F15-45100-U

                            MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Bridges and Lang
                                    Opinion by Justice Lang
       Robert Lee McDaniel waived a jury, pleaded guilty to four robbery offenses, and pleaded

true to two enhancement paragraphs. See TEX. PENAL CODE ANN. § 29.02(a) (West 2011). After

finding appellant guilty and the enhancement paragraphs true, the trial court assessed punishment

at twenty-five years’ imprisonment in each case. On appeal, appellant’s attorney filed briefs in

which she concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered
copies of the briefs to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       Appellant filed a pro se response raising several issues After reviewing counsel’s briefs,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

       Although not an arguable issue, we note several clerical errors in the judgments. First,

the judgments do not correctly reflect that appellant pleaded true to two enhancement paragraphs

in each case and the trial court found the enhancement paragraphs true. Second, the judgments

incorrectly reflect there was a plea bargain agreement. The record shows appellant entered open

pleas of guilty to the charges in the indictments. Accordingly, we modify the trial court’s

judgment in each case to show the “plea to 1st enhancement paragraph” is “true,” “findings on

1st enhancement paragraph” is “true,” “plea to 2nd enhancement paragraph” is “true,” “findings

on 2nd enhancement paragraph” is true, and the “terms of plea bargain” is “open.” See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment in each case.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47
151072F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT LEE MCDANIEL, Appellant                       On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01072-CR         V.                        Trial Court Cause No. F15-30239-U.
                                                     Opinion delivered by Justice Lang. Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Bridges
                                                     participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 6th day of June, 2016.




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT LEE MCDANIEL, Appellant                       On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01073-CR         V.                        Trial Court Cause No. F15-32920-U.
                                                     Opinion delivered by Justice Lang. Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Bridges
                                                     participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 6th day of June, 2016.




                                               –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT LEE MCDANIEL, Appellant                       On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01074-CR         V.                        Trial Court Cause No. F15-32922-U.
                                                     Opinion delivered by Justice Lang. Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Bridges
                                                     participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 6th day of June, 2016.




                                               –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT LEE MCDANIEL, Appellant                       On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01075-CR         V.                        Trial Court Cause No. F15-45100-U.
                                                     Opinion delivered by Justice Lang. Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Bridges
                                                     participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 6th day of June, 2016.




                                               –6–